Citation Nr: 0404536	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-05 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
including schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to February 
1979.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio regional 
office (RO). 


REMAND

The veteran testified at a hearing before the Board in May 
2003 that he was diagnosed with schizophrenia in 1985 and 
soon thereafter began receiving social security benefits.  
His social security records have not been obtained.  In 
addition, he has not received a VA psychiatric examination to 
date.  

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 are fully complied 
with and satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003) and recent 
Court precedent.  

2.  The veteran's social security records 
should be obtained and associated with the 
claims folder.  
 
3.  The veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and severity of any psychiatric 
disability that is present.  The claims 
folder should be reviewed by the examiner 
prior to the examination, and the examiner 
should specifically note in the report that 
the record has been reviewed.  
 
4.  After all development is complete, the RO 
should review the evidence in its entirety 
and enter its determination as to whether 
service connection for a psychiatric 
disability is warranted.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's representative 
should be provided with a supplemental 
statement of the case (SSOC). The SSOC must 
contain notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


